             Case 2:18-cv-01761-RAJ Document 150 Filed 06/08/20 Page 1 of 4



                                                       HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8
9                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
10                                   AT SEATTLE
11   CANYON ESTATES CONDOMINIUM
     ASSOCIATION, a Washington non-profit
12
     corporation,                                    Case No. 2:18-cv-01761-RAJ
13
                  Plaintiff,                         ORDER DENYING MOTION TO
14                                                   EXCLUDE AND MOTION FOR
           v.                                        ORDER BARRING CLAIMS BY
15                                                   NON-SETTLING INSURERS
     ATAIN SPECIALTY INSURANCE
16   COMPANY; INDIAN HARBOR
     INSURANCE COMPANY;
17
     WESTCHESTER SURPLUS LINES
18   INSURANCE COMPANY; GREAT
     LAKES INSURANCE, SE,
19
                  Defendants.
20
21
           Before the Court are two motions: Defendants Indian Harbor’s and Atain’s Motion
22
     to Exclude Plaintiff’s Expert Robert H. Aronson (Dkt. # 62) and Defendant Atain
23
     Specialty Insurance Company’s Motion for an Order Barring Claims by Non-Settling
24
     Insurers and for Entry of Final Judgment (Dkt. # 134). For the reasons below, the Court
25
     DENIES the motions.
26
27
28   ORDER – 1
              Case 2:18-cv-01761-RAJ Document 150 Filed 06/08/20 Page 2 of 4




1                                       I.   BACKGROUND
2           The deadline for the parties to disclose expert witnesses and reports was August
3    15, 2019. Dkt. # 41. On that day, Plaintiff Canyon Estates Condominium Association
4    (“Association”) disclosed the expert testimony of J. Kay Thorne, an expert on “claim
5    handling, claim management, litigation management, and coverage issues.” Dkt. # 62 at
6    2-3. Mr. Thorne is not a lawyer. Id. at 4. Yet, in one part of his report, he opined that
7    “[b]y training and professional responsibility, counsel engaged by [an] insurer
8    (particularly when used as litigation counsel) represents and advocates for their client, the
9    insurer.” Dkt. # 63 at 14-15. Mr. Thorne thus believed that the handling of the
10   Association’s claim “fell well below the custom and practice” of the industry standard.
11   Id. In response, Defendants Indian Harbor Insurance Company (“Indian Harbor”) and
12   Atain Specialty Insurance Company (“Atain”) submitted a rebuttal expert report rendered
13   by Karen Weaver. Id. at 2. Citing Mr. Thorne’s lack of qualifications, Ms. Weaver
14   rejected Mr. Thorne’s conclusions on legal ethics and practice. Id. at 34.
15          Days later, the Association submitted a rebuttal report to Ms. Weaver’s rebuttal
16   report. Id. at 2. The Association’s new expert Robert H. Aronson, a law professor
17   apparently qualified to testify on legal ethics, rendered an opinion bolstering Mr.
18   Thorne’s. Id. at 46 (“Cozen O’Connor was not acting in a fair and impartial manner
19   when acting on behalf of Atain and Indian Harbor in the adjustment of this claim but
20   rather was acting as a hired advocate to promote the[ir] positions . . . ahead of . . . the
21   Association[’s] as the policyholder.”). Soon after, Indian Harbor and Atain moved to
22   exclude Mr. Aronson’s testimony, arguing that Mr. Aronson was an improper sur-rebuttal
23   expert or a late disclosed primary expert. Dkt. # 62 at 4.
24          Since Indian Harbor and Atain filed the motion to exclude, Atain has settled with
25   the Association. Dkt. # 143. Atain moved for an order barring contribution claims by
26   non-settling insurers, Dkt. # 134, but later reached a stipulation to the same effect, Dkt.
27   # 143. However, it did not withdraw its pending motions before being dismissed.
28   ORDER – 2
              Case 2:18-cv-01761-RAJ Document 150 Filed 06/08/20 Page 3 of 4




1                                        II. DISCUSSION
2           The Federal Rules of Civil Procedure are silent on sur-rebuttal expert reports.
3    Fed. R. Civ. P. 26(a)(2); Houle v. Jubilee Fisheries, Inc., No. 2:04-cv-02346-JLR, 2006
4    WL 27204, at *2 (W.D. Wash. Jan. 5, 2006) (“[T]he federal rules do not contemplate
5    ‘sur-rebuttal’ experts.”). They, of course, address affirmative expert reports and even
6    rebuttal expert reports, but not sur-rebuttal expert reports. Fed. R. Civ. P. 26(a)(2).
7    Many courts, however, do no interpret this silence as prohibition. Instead, they require
8    parties to seek leave of court before filing a sur-rebuttal expert report. See, e.g.,
9    Louisiana Health Care Self Ins. Fund v. United States, No. 3:12-cv-00766-JWD-RLB,
10   2014 WL 3720526, at *1 (M.D. La. July 25, 2014) (collecting cases); Fed. Trade
11   Comm’n v. Innovative Designs, Inc., No. 2:16-cv-01669-NBF, 2018 WL 3611510, at *4
12   (W.D. Pa. July 27, 2018).
13          In any event, it is Rule 37 that “gives teeth” to Rule 26’s disclosure requirements.
14   Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001). Rule
15   37(c)(1) states that “[i]f a party fails to provide information or identify a witness as
16   required by Rule 26(a) or (e), the party is not allowed to use that information or witness
17   to supply evidence on a motion, at a hearing, or at a trial, unless the failure was
18   substantially justified or is harmless.” See also Karpenski v. Am. Gen. Life Ins. Cos.,
19   LLC, 999 F. Supp. 2d 1235, 1241 (W.D. Wash. 2014) (citing Yeti, 259 F.3d at 1106)
20   (“District courts have wide latitude to impose discovery sanctions pursuant to Rule
21   37(c)(1).”). “The party facing sanctions bears the burden of proving that its failure to
22   disclose the required information was substantially justified or is harmless.” R&R Sails,
23   Inc. v. Ins. Co. of Pa., 673 F.3d 1240, 1246 (9th Cir. 2012) (citing Torres v. City of L.A.,
24   548 F.3d 1197, 1213 (9th Cir. 2008)).
25          The Association should have obtained a stipulation or leave of court before
26   disclosing Mr. Aronson’s sur-rebuttal report, but it did not, and thus the Court agrees
27   with Indian Harbor and Atain that the report was improperly disclosed under Rule 26.
28   ORDER – 3
             Case 2:18-cv-01761-RAJ Document 150 Filed 06/08/20 Page 4 of 4




1    Dkt. # 62 at 6. But the Court must look to Rule 37 for discovery sanctions. Fed. R. Civ.
2    P. 37(c)(1). Under Rule 37, the Court must determine whether the Association’s failure
3    was “substantially justified” or “harmless.” Id. Though it has failed to show that the sur-
4    rebuttal report was substantially justified, the Association has shown that the report is
5    harmless. Mr. Aronson’s report largely mirrors Mr. Thorne’s, which was timely
6    disclosed. Dkt. # 75 at 7. Thus, Mr. Aronson’s conclusions come as no surprise. And,
7    most importantly, there has been ample time to conduct discovery on Mr. Aronson. His
8    report was disclosed on September 23, 2019, Dkt. # 63 at 2, and the time to conduct
9    depositions has been running since then and will continue to run until July 31, 2020, Dkt.
10   # 149. All told, Indian Harbor and Atain will have had nearly one year to depose Mr.
11   Aronson. Lastly, trial is not imminent. In sum, the Association has shown that the
12   disclosure was harmless, and Indian Harbor and Atain have not shown any prejudice.
13          Finally, because the parties stipulated to Atain’s dismissal and claim bar and
14   because Atain has in fact now been dismissed, Atain’s earlier motion for an order barring
15   contribution claims is now moot.
16                                      III. CONCLUSION
17          For the reasons stated above, the Court DENIES Indian Harbor’s and Atain’s
18   Motion to Exclude Plaintiff’s Expert Robert H. Aronson (Dkt. # 62) and DENIES as
19   moot Atain’s Motion for an Order Barring Claims by Non-Settling Insurers and for Entry
20   of Final Judgment (Dkt. # 134).
21
22          DATED this 8th day of June, 2020.
23
24
                                                       A
                                                       The Honorable Richard A. Jones
25
                                                       United States District Judge
26
27
28   ORDER – 4
